EXHIBIT 10.8
 
Amendment to License Agreement
 
Effective April 15, 2008, Superlattice Power, Inc. (“Superlattice”) entered into
a License Agreement (the “License Agreement”) with Li-ion Motors Corp. (formerly
EV Innovations, Inc., “Li-ion”), providing for Li-ion Motors Corp.’s license to
Superlattice of Li-ion’s patent applications and technologies for rechargeable
lithium-ion batteries for hybrid vehicles and other applications (“Licensed
Products”).
 
Under the License Agreement, Li-ion has the right to purchase its requirements
of lithium ion batteries from Superlattice and Li-ion’s requirements of lithium
ion batteries shall be supplied in preference to, and on a priority basis as
compared with, supply and delivery arrangements in effect for our other
customers. Li-ion’s cost for lithium ion batteries purchased from Superlattice
is the actual manufacturing costs for such batteries for the fiscal quarter in
which Li-ion’s purchase takes place.
 
The parties hereby confirm and agree that the above referenced License Agreement
does not limit Li-ion from granting additional licenses for Licensed Products to
other companies in other countries of the world. Li-ion will not grant other
license agreements to any companies other than Superlattice for commercial
exploitation within the United States of America and its territories and
possessions.
 
Dated this 25th day of May 2010.
 
SUPERLATTICE POWER, INC.
 
LI-ION MOTORS CORP.
     
/s/ Ayaz Kassam
 
/s/ Stacey Fling
     
By:
   
By:
 
     
Ayaz Kassam
 
Stacey Fling
     
President
 
President
     
Superlattice Power, Inc.
 
Li-ion Motors, Corp.

 
 
 

--------------------------------------------------------------------------------

 